Citation Nr: 0516161	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for heart palpitations.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for sinusitis with 
headaches. 

4.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
October 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which inter alia denied entitlement to 
service connection for heart palpitations and tinnitus and 
which assigned noncompensable ratings for sinusitis with 
headaches and for IBS.

Additional medical consultation and treatment records were 
received in March 2004 at her hearing before the undersigned 
and after the case had been certified to the Board by the 
agency of original jurisdiction (AOJ), which were largely 
duplicative of evidence already of record.  Notwithstanding, 
although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (2004).  Consequently, a 
decision by the Board is not precluded.

The issues relating to heart palpitations, sinusitis and IBS 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's tinnitus claim has been developed.  

2.  The weight of the evidence is against tinnitus being 
related to service.


CONCLUSION OF LAW

A tinnitus disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in May 2001.  Thus, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Any defect in the initial notice was subsequently 
cured because the statement of the case (SOC) contains all of 
the required VCAA notice elements vis-à-vis entitlement to 
service connection as well as for increased ratings.  

The service records associated with the claims file are quite 
comprehensive and are contained in four separate folders,  
Service records presently contain some six audiological 
examinations.  Therefore, the Board considers that service 
medical records are complete.  Although the veteran asserts 
that she failed several hearing examinations during service, 
the record does not support her assertions.  

All other treatment records identified by the veteran 
relevant to this claim have either been obtained by the RO or 
submitted by the claimant.  Additionally, the appellant has 
been provided with recent VA medical examinations and notice 
of the requirements necessary to substantiate the claim have 
been provided in the Statement of the Case and other 
development letters of record.  Accordingly, the veteran is 
not prejudiced by the Board's adjudication of his claim at 
this time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate her claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

There is no medical evidence to support that tinnitus is 
anything other than an acquired disorder as contrasted with a 
primary neurological disablement.  Thus entitlement to 
service connection on a presumptive basis is not for 
application.  Moreover, in this case service medical records 
contain inter alia audiological examinations from December 
1991, November 1993, March 1996 and March 1997.  The veteran 
has recently advanced that her complaints of tinnitus began 
in 1996 or 1998, purportedly associated with exposure to 
acoustical trauma at that time.  It is significant that she 
did not report any such symptomatology on her separation 
examination and additionally specifically denied any history 
of ear infections, head injury or hearing loss.  The Board 
also notes no such complaints were recorded on either an 
October 16, 1998 periodic medical examination or on her 
August 1999 separation examination, at which times her ears 
were expressly reported as entirely normal.  It is also 
significant that, although otherwise all-embracing, service 
records are entirely silent as to complaints, treatment or 
diagnoses relating to tinnitus, ear problems or 
acoustical/head trauma.  

The veteran was afforded a VA audiological examination in May 
2000, at which time the examiner specifically reported 
hearing within normal limits and that her claimed tinnitus 
could not be related to any demonstrable hearing loss.  
Moreover, in the context of that examination shortly after 
service, she reported noise exposure in service but that she 
used hearing protection; however, at her hearing in March 
2004, some five years after service, she then claimed that 
she did not use hearing protection in service.  The Board 
regards her earlier report of using hearing protection in the 
context of the May 2000 examination, being closer in time to 
her separation, as more reliable.  After consideration of all 
of the evidence, the Board finds that the preponderance of 
the evidence is against the claim.  Despite the veteran's 
complaints, no medical professional has actually diagnosed 
her with tinnitus, and the service medical records show no 
related complaints.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").  


ORDER

Entitlement to service connection for tinnitus is denied. 


REMAND

At her hearing before the undersigned in March 2004, the 
veteran, through her representative, asserted that her 
service connected sinusitis and IBS had worsened since her 
last VA examinations in 2002.  This means VA's duty to assist 
includes providing her new examinations.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that a service connected disability had increased in 
severity).  Also, the 2002 examination did not provide the 
information needed to rate her IBS properly.

The veteran was afforded a VA examination in 2001, which 
failed to identify any heart palpitations or other 
diagnosable heart disorder.  However, the veteran has 
additionally indicated that she had been seen more recently 
for heart palpitations by Kaiser Permanente in 2003, which 
records have not been associated with the claims file.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).  The veteran also testified that a 
colonoscopy was performed in 2001 or 2002 at Schaffer 
Hospital, and those records should be obtained.

The veteran's service-connected sinusitis includes sinus-
related headaches.  She also claims, however, that she should 
be service-connected for migraine headaches.  See, e.g., 
November 2002 statement in support of claim.  The RO has not 
yet considered this claim, and this must be done before the 
Board can evaluate whether she has been assigned the proper 
rating for sinusitis with headaches.  That is, if she is 
service-connected for migraine headaches, that disability may 
be more appropriately rated under a separate diagnostic code.

The veteran's service medical records show complaints of 
heart palpitations.  If additional evidence is obtained 
showing similar post-service complaints/diagnoses, another VA 
examination should be scheduled.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to these claims, the case 
is REMANDED for the following development: 

1.  Tell the veteran to submit to VA 
copies of any evidence in her possession 
relevant to these claims.

2.  Ask the veteran to complete the 
necessary releases so VA can request her 
records from Kaiser Permanente for 
treatment since 2002 and from Schaffer 
Hospital for colonoscopy performed in 
2001 or 2002, as well as any other 
medical provider who has treated her for 
these conditions recently.  The RO should 
then obtain these records and associate 
them with the claims folder in order to 
give the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claims.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

3.  After obtaining the above-referenced 
medical evidence, to the extent 
available, the veteran should be afforded 
a VA medical examination by a VA 
physician or appropriate specialist to 
ascertain the current nature and extent 
of her sinusitis with headaches and IBS 
in terms of the relevant rating criteria.  
All indicated tests and studies should be 
accomplished.  

The claims folder must be made available 
to and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

4.  If, and only if, additional evidence 
is obtained showing post-service 
treatment for heart palpitations, then 
schedule the veteran for a VA 
cardiovascular examination to determine 
whether she currently has a chronic 
cardiovascular disorder and, if so, 
whether it is as likely as not 
(probability of at least 50 percent) 
related to her military service, 
including her complaints of heart 
palpitations.

5.  The examination reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, corrective 
procedures should be implemented.

6.  After undertaking any necessary 
development, the case should again be 
reviewed on the basis of the additional 
evidence.  The RO must also adjudicate 
the intertwined claim of entitlement to 
service connection for migraine 
headaches.  If the benefits sought are 
not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop these 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


